Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Pending Matters
Claims 1-9, filed November 15, 2019, are examined on the merits.
Objections to the specification 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Methods and systems for retrieving and storing telephone numbers along with related contextual information associated with inbound/outbound communications to/from a device.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) “receive a search request; send the search request to an application server; receive search results from the application server based on the search request; send the search results to a 
In claim 1, the step to “receive a search request”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “receive a search request” limitation falls under the category of a mental process of automating a manual search process.  This interpretation appears in line with the specification which describes “using a search, a user, for example, can initiate a search via a web browser application or any other application (e.g., a map application, a social networking application, etc.) in order to retrieve a telephone number or other mechanism required to initiate a communication session, e.g., email address ([0015]).
In claim 1, the step to “send the search request to an application server”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “send the search request…” limitation falls under the category of a mental process of automating a manual search process.  This interpretation appears in line with the 
In claim 1, the step to “receive search results from the application server based on the search request”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “receive search results…” limitation falls under the category of a mental process of automating a manual search process.  This interpretation appears in line with the specification which describes “a user may receive an incoming call which may include a name or other contextual information associated with the incoming call number (or other communication mode)” ([0014]).
In claim 1, the step to “send the search results to a device”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “send the search results to a device…” limitation falls under the category of a mental process of automating a person performing a search.  This interpretation appears in line with the specification which describes “Application server 230 may send the one or more search results to device 210, e.g., including telephone number” ([0045]).
In claim 1, the step to “receive a communication request from the device…”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “receive a communication request from the device…” limitation falls under the category of a mental process of automating a person performing a search.  This interpretation 
In claim 1, the step to “send a request for contextual information to the application server…”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “send a request for contextual information to the application server…” limitation falls under the category of a mental process of automating a person performing a search.  This interpretation appears in line with the specification which describes “Application server 230 may send the one or more search results to device 210, e.g., including telephone number” ([0045]).
In claim 1, the step to “receive the contextual information from the application server…”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “receive the contextual information from the application server…” limitation falls under the category of a mental process of automating a person performing a search.  This interpretation appears in line with the specification which describes “the user may use an application (e.g., a web browser application, a map application, etc.) stored by the device to perform a search and receive, via the application, search results.” ([0003]).
In claim 1, the step to “generate a soft record…”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “generate a soft record…” limitation falls under the category of a mental process of automating a person performing a search.  This interpretation appears in line with the specification 
In claim 1, the step to “send the soft record to the device…”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “send the soft record to the device…” limitation falls under the category of a mental process of automating a person performing a search.  This interpretation appears in line with the specification which describes “the user may use an application (e.g., a web browser application, a map application, etc.) stored by the device to perform a search and receive, via the application, search results.” ([0003]).
That is, other than reciting a “storage device having readable program code embodied in the storage device” and “an application server”, nothing in the claim precludes the above steps from being practically performed in the mind.
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “storage device” and “an application server”, where the claim recites details on automating a person performing a search.  The “storage device” and “an application server” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The limitation of “receive…”, “send…”, and “generate…” amount to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  The limitations represent extra-solution activity because it is a mere nominal or tangential addition to the claim (see MPEP 2106.05(g), which provide examples that the courts have found to be insignificant extra-solution activity, such as “[p]rinting or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55” and 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “storage device” and “an application server” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
Claims 2-9 further expands on the “contextual information” and “soft record”, however, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Further, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “a network server” in claim 8, where the claim recites details on automating a person performing a search.  The “a network server” is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

				
Claim(s) 1, 2, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirchmeier et al. (Kirchmeier hereafter, US 2009/0131088 A1).
Claim 1, Kirchmeier discloses a computer program product comprising a computer usage storage device having readable program code embodied in the storage device, the computer program product includes at least one component operable to:
receive a search request (page 10, [0098], e.g.  The search criteria area includes a group search field 208D, wherein a user can enter in a search string including all or a portion of a group name);
send the search request to an application server (Abstract, e.g. A server is configured to serve an interface, such as a Web page, to a terminal that requests from a user a first set of user contacts to be used to provide notifications to the user by a telephonic notification system in response to a notification process initiated by an organization associated with the user);
receive search results from the application server based on the search request (page 10, [0098], e.g. The search process will then replace the previously displayed list of groups with a scrollable list of search results);
send the search results to a device (page 10, [0098], e.g. The search process will then replace the previously displayed list of groups with a scrollable list of search results);

send a request for contextual information to the application server based on receiving the communication request (page 10, [0099], e.g. Clicking on a member name will add the member to the list box 210C illustrated in FIG. 2C. Optionally, the search results will be filtered);
receive the contextual information from the application server, wherein the contextual information includes an identifier associated with the particular search result (Figure 2H, e.g. Anish Tripathi has been interpreted as “an identifier”);
generate a soft record, wherein the soft record includes the contextual information and a telephone number associated with the communication request (Figure 2H); and
send the soft record to the device, wherein the device displays the identifier associated with the particular search result (Figure 2H).
Claim 2, Kirchmeier discloses the identifier includes geographic location information (page 5, [0061], e.g. a geographic information system (GIS) server 132 is coupled to a database 134 which can include or store a reverse 911 database. As is understood by one of ordinary skill in the technical field, a reverse 911 database is used to identify and access phone numbers in a particular or selected geographic area and is often used by governmental and other entities to contact people in an emergency).
Claim 7, Kirchmeier discloses the search request is associated with a web-page application stored by an application server, and the application server is programmed to generate the soft record (Abstract, e.g. A server is configured to serve an interface, such as a Web page, to a terminal that requests from a user 
Claim 5, Kirchmeier discloses the soft record is generated using Hyper-Text Markup Language (HTML) (page 3, [0035], e.g.  the term "Web site" is used to refer to a user-accessible server site that implements the basic World Wide Web standards for the coding and transmission of hypertextual documents. These standards currently include HTML (the Hypertext Markup Language) and HTTP (the Hypertext Transfer Protocol)).
Claim 8, Kirchmeier discloses a network server generates the soft record by obtaining the identifier upon receiving the search results (page 10, [0099], e.g. Clicking on a member name will add the member to the list box 210C illustrated in FIG. 2C. Optionally, the search results will be filtered).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchmeier et al. (Kirchmeier hereafter, US 2009/0131088 A1), as applied to claims 1, 2, 5, 7, and 8 above, in further view of Bhangi (US 2010/0274792 A1).
Claim 3, Kirchmeier discloses the claimed invention except for the limitation of at least one component operable to store the soft record within a call history log of the device.  Bhangi discloses at least one component operable to store the soft record within a call history log of the device (page 3, 
Bhangi discloses an enhanced address book data presentation technique for mobile wireless communication devices (page 1, [0001]) to address the drawbacks in the prior art and the drawbacks are further aggravated due to the limited flexibility in accessing and presenting data stored on the mobile phone, such as phone address book entry information and related data (page 1, [0003]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Bhangi to enhance the address book data presentation of Kirchmeier.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Kirchmeier with the call history log of Bhangi to enhance the address book data presentation of Kirchmeier.
Claim 4, Kirchmeier as modified discloses the soft record is a temporary record of a contact that exists as long as a number associated with incoming or outgoing calls is stored in the call history log (Bhangi, page 3, [0026], e.g. phone call history log is typically stored for every call transaction carried out by the phone, and is stored in the memory of mobile communication device 200. At step 810, the phone call history log is filtered or queries to generate a temporary call history associated with the particularly selected or navigated contact entry).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchmeier et al. (Kirchmeier hereafter, US 2009/0131088 A1), as applied to claims 1, 2, 5, 7, and 8 above, in further view of Ji et al. (Ji hereafter, US 20030012353 A1).
Claim 6, Kirchmeier as modified discloses the claimed invention except for the limitation of the identification information includes an image.  Ji discloses the identification information includes an image (page 2, [0018], e.g. the caller ID database 118 retrieves not only conventional caller ID information (a telephone number and a name) but also a computer file containing a preferably compressed image associated with telephone set 104).  
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchmeier et al. (Kirchmeier hereafter, US 2009/0131088 A1), as applied to claims 1, 2, 5, 7, and 8 above, in further view of Jarvenpaa et a. (Jarvenpaa, US 20130303211 A1).
Claim 8, Kirchmeier discloses the claimed invention except for the limitation of the soft record is generated using extensible markup language (XML).  Jarvenpaa discloses the soft record is generated using extensible markup language (XML) (page 2, page [0024], e.g. the XML document data management server 300 (XDMS), comprises one or more entries containing history information. The history information may be communication related status information or communication related log information. Status information typically relates to received messages (unread, read), whereas log information may relate to calls (dialled to, received from, missed from) or messages (sent to, received from)).  Jarvenpaa discloses an improvement that enables syncing of the communication-specific history information in the user's different apparatuses. For example, if the user reads a short message by using his legacy apparatus, the short message becomes updated as read also in the user's other apparatuses (page 1, [0005]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Jarvenpaa to improve the system of Kirchmeier that enables syncing of the communication-specific history information in the user's different apparatuses.  Therefore, it would 
CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.

Primary Examiner, Art Unit 2152